El Juez Peesidente Sr. Heenandez,
emitió la opinión del tribunal.
Por escritura pública otorgada en la ciudad de Utnado a 6 de julio de 1914 ante el Notario Eduardo Marín Marién, Leopoldo B. Strube como apoderado especial de los esposos Edward Maurer y Ellena Agatha Way Maurer, vendió a José Colón Serrano una finca rústica con cabida de 28 cuer-das de terreno radicada en el barrio de Tetuán, término municipal de dicha ciudad, según se describe en dicho docu-mento; y presentado úste en el Registro ele la Propiedad de Arecibo en unión de los poderes otorgados por los refe-ridos esposos a favor de Strube, fué inscrito por medio de nota que literalmente dice -así:
“Inscrito este documento al folio 220 del tomo 74 de Utuado, finca número 2636, inscripción 7a., con el defecto subsanable de no con-signarse en el mismo, la edad, profesión y vecindad de los cónyuges vendedores Edward Maurer y Ellena Agatha Way Maurer. Are-cibo' 26 abril, 1915. José Marcial López, Registrador.”
La nota transcrita está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto por José Colón Serrano y la única cuestión legal a discutir en el presente recurso en si existe o nó el defecto subsanable invocado por el registrador.
En el poder otorgado por Edward Maurer se consigna •ser de 48 años de edad, natural de la República de Suiza, de estado casado, vecino del pueblo de Dunellen,. estado de New Jersey, comerciante, dando fe el notario de conocerlo per-sonalmente; y en el poder otorgado por la esposa Ellena Agatha Way Maurer, se expresa que es mayor de edad, ca-*548sacia y de la misma vecindad que su esposo, dando también fe de conocerla personalmente el Comisionado de Documentos ante quien se otorgó dicho poder.
En la escritura ele venta de que se trata no se insertaron esos poderes, pero se hizo referencia a los mismos manifes-tándose que el apoderado Leopoldo B. Strube es soltero, mayor de edad, agricultor y vecino de Arecibo.
No existe el defecto que como subsanable fué apuntado por el Registrador de la Propiedad de Arecibo.
Según el artículo 18 de la Ley Hipotecaria, los regis-tradores calificarán bajo su responsabilidad la legalidad de las escrituras en cuya virtud se solicite la inscripción, y la capacidad de los otorgantes por lo que resulta de las mis-mas escrituras; y por tanto, el registrador para la califica-ción hecha ha debido atender no solamente al título de com-praventa que le fué presentado sino también a los poderes que acompañaron a ese título. Para calificar el título tenía forzosamente que calificar los poderes, los que estimó bastan-tes, como lo demuestra el hecho de no haber opuesto a los mismos reparo alguno, subsanable o insubsanable.
Las circunstancias personales de los vendedores repre-sentados por Strube no constan en el título de compraventa, pero constando en los poderes acompañados a ese título, no era necesario que se hicieran constar también en éste, pues esos poderes eran parte integrante del documento que había de inscribirse.
Pero es que los comparecientes en la escritura de com-praventa son Leopoldo B. Strube, en concepto de apoderado-de los cónyuges vendedores, y el comprador José Colón Serrano, y se clió cumplimiento por el notario a la Sección 16 de la Ley para regular el ejercicio de la profesión notarial en Puerto Rico de 8 de marzo, 1906, y aun al artículo 2o. de la instrucción general sobre la manera de redactar los docu-mentos públicos sujetos a registro, de 16 de julio, 1879, dando-fe el notario como lo hizo, de la edad, estado, profesión y vecindad de los comparecientes, pues en los poderes ya se *549habían expresado esas mismas condiciones personales con relación a los esposos vendedores y holgaba repetirlas.
Por las razones expuestas es de revocarse la nota recu-rrida en cuanto al defecto subsanable en ella consignado.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.